PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
MACDONALD et al.
Application No. 16/144,668
Filed: September 27, 2018
For: STORAGE AND RETRIEVAL SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed April 7, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed September 15, 2020. The issue fee was timely paid on December 15, 2020.  Accordingly, the application became abandoned on December 16, 2020.  A Notice of Abandonment was mailed December 17, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declaration for Inventor Ted A. MacDonald, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay.  

The request under 37 CFR 1.48(f) to correct or update the name of an inventor was accepted on April 15, 2021.

In view of the accompanying petition to withdraw from issue and request for continued examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.


/LIANA S WALSH/Lead Paralegal Specialist, OPET